Name: Commission Regulation (EEC) No 2167/82 of 4 August 1982 amending Regulation (EEC) No 1618/82 laying down detailed rules limiting the granting of production aid for Williams pears preserved in syrup and for cherries preserved in syrup
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 8 . 82 Official Journal of the European Communities No L 229/ 15 COMMISSION REGULATION (EEC) No 2167/82 of 4 August 1982 amending Regulation (EEC) No 1618/82 laying down detailed rules limiting the granting of production aid for Williams pears preserved in syrup and for cherries preserved in syrup THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegeta ­ bles ('), as last amended by Regulation (EEC) No 1118/81 (2), and in particular Article 3c thereof, Whereas Council Regulation (EEC) No 2025/82 (3) fixed the quantities of Williams pears preserved in syrup which are eligible for aid at 82 000 tonnes, and the quantities of hard cherries and other sweet cherries and Morello cherries preserved in syrup which are eligible for aid at 29 100 tonnes and 60 000 tonnes respectively ; whereas it is appropriate to amend accor ­ dingly the provisions laid down by Commission Regu ­ lation (EEC) No 1618/82 (4) governing the distribution of the aforementioned overall quantities among the various processing undertakings ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,  for Williams pears preserved in syrup falling within subheading ex 20.06 B of the Common Customs Tariff, shall be limited, for each processing undertaking, to 74*16 % of the total quantity produced during the 1980/81 marke ­ ting year for processing undertakings existing in 1980 and to 741 6 % of the total quantity produced during the 1981 /82 marketing year for processing undertakings set up in 1981 ,  in respect of hard cherries and other sweet cherries preserved in syrup, falling within subheading ex 20.06 B of the Common Customs Tariff, shall be limited, for each processing undertaking, to 80-65 % of the total quantity produced during the 1980/81 marke ­ ting year for processing undertakings existing in 1980 and to 80-65 % of the total quantity produced during the 1981 /82 marketing for processing undertakings set up in 1981 ;  in respect of Morello cherries preserved in syrup, falling within subheading ex 20.06 B of the Common Customs Tariff, shall be limited for each processing undertaking, to 74-50 % of the total quantity produced during the 1980/81 marketing year for the processing undertakings existing in 1980 and to 74-50 % of the total quantity produced during the 1981 /82 marke ­ ting year for the processing undertakings set up in 1981 .' HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 1618/82 is hereby replaced by the following : Article 2 'Article 1 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the European Communities. For the 1982/83 marketing year, production aid granted : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 August 1982. For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 73, 21 . 3 . 1977, p . 1 . (2) OJ No L 118 , 30 . 4. 1981 , p . 10 . 0 OJ No L 218, 27 . 7. 1982, p . 1 . 4 OJ No L 180, 24. 6 . 1982, p . 25.